Order entered October 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00877-CR

                            MICHAEL GLEN GARZA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 31429

                                           ORDER
        Before the Court is the State’s October 21, 2019 motion for extension of time to file its

brief. We GRANT the motion to the extent we ORDER the State’s brief due by November 27,

2019.




                                                      /s/   LANA MYERS
                                                            JUSTICE